Title: Silence Dogood, No. 14, 8 October 1722
From: Franklin, Benjamin
To: 

Earum causarum quantum quaeque valeat, videamus. Cicero.

To the Author of the New-England Courant.
[No. XIV.
  Sir,

It often happens, that the most zealous Advocates for any Cause find themselves disappointed in the first Appearance of Success in the Propagation of their Opinion; and the Disappointment appears unavoidable, when their easy Proselytes too suddenly start into Extreams, and are immediately fill’d with Arguments to invalidate their former Practice. This creates a Suspicion in the more considerate Part of Mankind, that those who are thus given to Change, neither fear God, nor honour the King. In Matters of Religion, he that alters his Opinion on a religious Account, must certainly go thro’ much Reading, hear many Arguments on both Sides, and undergo many Struggles in his Conscience, before he can come to a full Resolution: Secular Interest will indeed make quick Work with an immoral Man, especially if, notwithstanding the Alteration of his Opinion, he can with any Appearance of Credit retain his Immorality. But, by this Turn of Thought I would not be suspected of Uncharitableness to those Clergymen at Connecticut, who have lately embrac’d the Establish’d Religion of our Nation, some of whom I hear made their Professions with a Seriousness becoming their Order: However, since they have deny’d the Validity of Ordination by the Hands of Presbyters, and consequently their Power of Administring the Sacraments, &c. we may justly expect a suitable Manifestation of their Repentance for invading the Priests Office, and living so long in a Corah-like Rebellion. All I would endeavour to shew is, That an indiscreet Zeal for spreading an Opinion, hurts the Cause of the Zealot. There are too many blind Zealots among every Denomination of Christians; and he that propagates the Gospel among Rakes and Beaus without reforming them in their Morals, is every whit as ridiculous and impolitick as a Statesman who makes Tools of Ideots and Tale-Bearers.
Much to my present Purpose are the Words of two Ingenious Authors of the Church of England, tho’ in all Probability they were tainted with Whiggish Principles; and with these I shall conclude this Letter.
“I would (says one) have every zealous Man examine his Heart thoroughly, and, I believe, he will often find that what he calls a Zeal for his Religion, is either Pride, Interest or Ill-nature. A Man who differs from another in Opinion sets himself above him in his own Judgment, and in several Particulars pretends to be the wiser Person. This is a great Provocation to the Proud Man, and gives a keen Edge to what he calls his Zeal. And that this is the Case very often, we may observe from the Behaviour of some of the most Zealous for Orthodoxy, who have often great Friendships and Intimacies with vicious immoral Men, provided they do but agree with them in the same Scheme of Belief. The Reason is, because the vicious Believer gives the Precedency to the virtuous Man, and allows the good Christian to be the worthier Person, at the same Time that he cannot come up to his Perfections. This we find exemplified in that trite Passage which we see quoted in almost every System of Ethicks, tho’ upon another Occasion;
    
  — Video meliore proboque
  Deteriora sequor —


On the contrary, it is certain if our Zeal were true and genuine, we should be much more angry with a Sinner than a Heretick, since there are several Cases which may excuse the latter before his great Judge, but none which can excuse the former.”
“I have (says another) found by Experience, that it is impossible to talk distinctly without defining the Words of which we make use. There is not a Term in our Language which wants Explanation so much as the Word Church. One would think when People utter it, they should have in their Minds Ideas of Virtue and Religion; but that important Monosyllable drags all the other Words in the Language after it, and it is made use of to express both Praise and Blame, according to the Character of him who speaks it. By this means it happens, that no one knows what his Neighbour means when he says such a one is for or against the Church. It has happen’d that he who is seen every Day at Church, has not been counted in the Eye of the World a Churchman; and he who is very zealous to oblige every one to frequent it but himself, has been a very good Son of the Church. This Praepossession is the best Handle imaginable for Politicians to make use of, for managing the Loves and Hatreds of Mankind to the Purposes to which they would lead them. But this is not a Thing for Fools to meddle with, for they only bring Disesteem upon those whom they attempt to serve, when they unskilfully pronounce Terms of Art. I have observed great Evils arise from this Practice, and not only the Cause of Piety, but also the secular Interest of Clergymen, has extreamly suffered by the general unexplained Signification of the Word Church.” I am, Sir, Your Humble Servant.
Silence Dogood
